Title: To Thomas Jefferson from Edwin B. Smith, 15 September 1803
From: Smith, Edwin B.
To: Jefferson, Thomas


          
            
              Dr. Sir,
            
            Warm Springs Spr. 15th. 1803
          
          I will acknowledge it as a particular favour if you will lend me 200$ if it suits your convenence. I shall save 500 by it & will return it in 6 months or if it will be inconvenent to prolong the payment untill that date I will do it in any time you shall mention after 3 months. If you will favour me Sir with this request, it will for ever oblige
          Yr. Humble. Sert.
          
            
              Edwin Bn Smith
            
          
        